          Case 1:20-cv-02149-LLS Document 5 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OTIS A. DANIEL,

                                   Plaintiff,

                       -against-                                1:20-CV-2149 (LLS)

 ROBERT S. TUCKER, ESQ.; STEVEN I.                              CIVIL JUDGMENT
 GUTSTEIN,

                                   Defendants.

       Pursuant to the order issued April 24, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

denies Plaintiff any relief he seeks under Rule 60(b) of the Federal Rules of Civil Procedure from

Judge Engelmayer’s July 19, 2018 Corrected Opinion & Order in Daniel v. T&M Prot. Res.,

LLC, No. 13-CV-4384, 2018 WL 3621810 (S.D.N.Y. July 19, 2018).

       The Court dismisses Plaintiff’s remaining claims against Tucker and Gutstein under the

doctrine of claim preclusion for failure to state a claim on which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       Chambers will mail a copy of this judgment to Plaintiff.

SO ORDERED.

 Dated:   April 24, 2020
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
